IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The City of Clairton, PA                        :
                                                :
                v.                              :
                                                :
Zoning Hearing Board of the City of             :
Clairton, PA, and Cornerstone                   :
Residence, Inc.                                 :
                                                :
Cornerstone Residence, Inc.                     :
                                                :   No. 1757 C.D. 2019
                v.                              :
                                                :   Argued: May 15, 2020
Zoning Hearing Board of the City of             :
Clairton, PA and George Glagola,                :
City of Clairton Zoning Officer                 :
                                                :
Appeal of: City of Clairton, PA and             :
George Glagola                                  :



BEFORE:         HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE ELLEN CEISLER, Judge


OPINION BY
JUDGE McCULLOUGH                                                  FILED: February 4, 2021


                The City of Clairton (City) and George Glagola (Zoning Officer)
(collectively, Appellants)1 appeal from the October 29, 2019 order of the Court of
Common Pleas of Allegheny County (trial court),2 which determined that Cornerstone

      1
          Appellants filed a joint brief.

      2
          The trial court judge was esteemed former President and now Senior Judge Joseph M. James.
Residence, Inc.’s (Cornerstone) proposed use of certain property located within the
City was permitted as a single-family use under the Zoning Ordinance of the City of
Clairton (Ordinance), Clairton, Pennsylvania, Ordinance §§337-1 – 337-9 (2016).

                                     I.     Background

               This case is now before this Court a second time, following our remand to
the trial court in City of Clairton v. Zoning Hearing Board of the City of Clairton (Pa.
Cmwlth., No. 1525 C.D. 2018, filed May 31, 2019) (unreported) (City of Clairton I).
The background that was before us in City of Clairton I is presently the same.
Accordingly, we repeat the relevant facts and procedural history as described in City
of Clairton I.


               Cornerstone owns a property located at 622 Delaware
               Avenue in the City (Property). As noted by the trial court,
               and based on Cornerstone’s application, the Property is
               located in a residential area, zoned as an R-2 medium density
               zoning district. The Property consists of a single-family
               dwelling, which is a permitted use in the R-2 zoning district.
               Cornerstone sought to utilize the Property to provide
               residential living in a single-family setting to those who are
               disabled, as defined by the Fair Housing Amendments Act of
               1988 (Fair Housing Act),[3] and in need of such residence to
               live independently as they recover from drug and/or alcohol
               addiction. ([First] Trial court op. at 1-2.)

               On December 14, 2017, Cornerstone filed an application
               with the City’s Zoning Officer seeking an occupancy permit
               for a single-family dwelling on the Property. Cornerstone’s
               application reveals that the Property contains a former
               church and rectory and that Cornerstone only sought to

      3
          42 U.S.C. §§3601-3631.



                                             2
         utilize the former rectory for a sober living residence that will
         house 8 to 10 disabled residents along with a house manager
         and will be funded in part by charges to the residents for
         expenses. The Zoning Officer took no action and on January
         17, 2018, Cornerstone filed a notice of appeal with the City’s
         Zoning Hearing Board (Board). In its notice of appeal,
         Cornerstone alternatively suggested that if its use could not
         be considered a single-family dwelling, but instead a group
         home, the Fair Housing Act permits occupancy by persons
         with disabilities as a single family and, hence, it would still
         be a permissible use in the R-2 zoning district.

         However, the Board failed to conduct a hearing within 60
         days as required by section 908(1.2) of the [Pennsylvania]
         Municipalities Planning Code (MPC).[4] On April 25, 2018,
         Cornerstone filed a complaint in mandamus against the
         Board seeking a deemed approval. At the same time,
         Cornerstone provided public notice of the deemed approval
         through newspaper advertisements and a posting on the
         premises. The City responded by filing a land use appeal
         with the trial court.

                                         ***

         The trial court did not take any additional evidence.
         Following briefing and oral argument, the trial court issued
         a decision on October 30, 2018, holding that Cornerstone’s
         application was deemed approved. Because Cornerstone
         represented to the trial court during oral argument that it had
         no intention of permitting any residents to live at the Property
         who were confined there by court order, the trial court
         included this as an express condition of the deemed approval.
         The trial court reasoned that the Board’s failure to conduct a
         hearing within 60 days resulted in a deemed approval of
         Cornerstone’s application. The trial court rejected the City’s
         argument that the Board lacked jurisdiction because
         Cornerstone actually sought a conditional use as a group

4
    Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10908(1.2).



                                           3
               home, noting that the Board had jurisdiction under section
               909.1(a)(3) of the MPC[5] over appeals from the
               determination of a zoning officer, including the failure to act
               on an application. The trial court relied on this Court’s
               decision in Gibraltar Rock, Inc. v. New Hanover Township
               Zoning Hearing Board, 68 A.3d 1012, 1018 (Pa. Cmwlth.
               2013), wherein we stated that when an applicant seeks
               deemed approval of a zoning application, “[t]he merits of the
               application are irrelevant; a board’s inaction will subject it to
               a writ of mandamus ordering a deemed decision.”[] ([First]
               Trial court op. at 2-4.) The City thereafter filed a notice of
               appeal with this Court.

City of Clairton I, slip op. at 2-4 (internal citations altered or omitted). In City of
Clairton I, we first addressed whether the trial court applied the incorrect standard of
review with regard to the deemed approval, and in so doing, concluded that the trial
court erred in failing to conduct a de novo review, and ordered it to do so on remand.
See, e.g., DeSantis v. Zoning Hearing Board of City of Aliquippa, 53 A.3d 959, 962
(Pa. Cmwlth. 2012) (vacating the common pleas court’s order because it “erred in
conducting appellate, as opposed to de novo, review of the Board’s deemed approval”);
Ulsh v. Zoning Hearing Board, 22 A.3d 244, 252 (Pa. Cmwlth. 2011) (reversing the
common pleas court because it failed to make substantive findings of fact to support
its decision to reverse the deemed approval of a variance). Next, we addressed whether
the trial court lacked jurisdiction over the application because Cornerstone failed to
exhaust administrative remedies by failing to go before the City’s Planning
Commission and City Council to have its application approved as a conditional use or
because Cornerstone’s appeal to the Board was premature. On this point, we declined
to make a determination and directed the trial court to make findings of fact and



      5
          Added by the Act of December 21, 1988, P.L. 1329, 53 P.S. §10909.1(a)(3).


                                                4
conclusions of law with regard to these issues. Related to this question, the trial court
was to address the Board’s jurisdiction over the appeal from the Zoning Officer.
               In vacating and remanding the trial court’s decision, we specifically
directed the trial court to:

           1. “[F]irst address the City’s claim that Cornerstone’s appeal of
              the Zoning Officer’s decision to the Board was premature.”

           2. “If [it] rejects this argument by the City, it must [then]
              address the type of use sought herein by Cornerstone, i.e., a
              single-family or group home use, the latter being subject to a
              different procedural posture which would require
              Cornerstone to exhaust its administrative remedies related
              thereto.”

           3. “If the trial court accepts the proposed use as a single-family
              residential dwelling, it must then apply the proper standard
              of review and consider the City’s appeal of the Board’s
              deemed approval de novo, i.e., issue its own findings of fact
              and conclusions of law with respect to the merits of
              Cornerstone’s application.” We also directed the trial court,
              “in considering this issue [to] address the impact, if any, of
              the Fair Housing Act on Cornerstone’s application.”

City of Clairton I, slip op. 12-13. Following our remand, the trial court, without
holding a hearing or otherwise taking evidence, issued findings of facts and
conclusions of law on October 29, 2019. (Trial court op. at 1.) 6 The trial court found
that the City failed to respond to Cornerstone’s December 14, 2017 application, and
that 34 days had passed between the filing of the application and the January 17, 2018


       6
         The trial court did not number the pages on its decision, and thus, we have numbered the
pages of its decision from 1 through 3 beginning on the first page with the sentence that starts “[o]n
May 31, 2018 . . .” and ending on the third page with “. . . of single-family use.” (Trial court op. at
1, 3.)


                                                  5
appeal. (Trial court op. at 2.) The trial court found that the Board failed to conduct a
hearing within 60 days of the appeal, and that Cornerstone did not agree to an extension
of time for the Board to conduct a hearing, and therefore, the application was deemed
approved pursuant to section 908(9) of the MPC, 53 P.S. §10908(9). Id.
             The trial court also concluded that Cornerstone’s proposed use of the
Property does not fall within the definition of a group home as defined under section
337-12 of the Ordinance. Conversely, the trial court concluded that the proposed use
met the definition of a single-family dwelling as defined in section 337-12 of the
Ordinance, explaining that

             [Cornerstone’s] role is to provide a single-family dwelling
             ensuring that all residents are in recovery, in need of this
             residence to support their recovery and are meeting residence
             standards including that residents are living together as a
             family and providing needed support for each other.
             Cornerstone provided evidence that residents will have their
             own bedrooms but will share all other living spaces,
             responsibilities[,] and activities. Residents are expected to
             live together for a substantial period of time or even
             permanently because addiction recovery is lifelong. The
             [c]ourt finds that this type of communal living, sharing of
             meals[,] and the responsibility of preparing meals in a single
             kitchen falls under the definition of family. The single-
             family dwelling use is permitted in the R-2 zoning district
             and would not be detrimental to the neighborhood.

(Trial court op. at 3.) With regard to the impact of the Fair Housing Act, the trial court
concluded that the Fair Housing Act treats individuals who are recovering from alcohol
and/or drug addiction and are abstaining from use as “individuals who are substantially
limited in carrying out one or more major life activities including the ability to live
independently or with one’s family. 42 U.S.C. §3601(h).” Id. The trial court
concluded that the definition of family in section 337-12 of the Ordinance states that

                                            6
restrictions regarding the number of unrelated individuals living together does not
apply to persons defined as disabled under the Fair Housing Act. Id. Thus, the trial
court concluded that the proposed use fits the definition of a single-family use. Id.
Appellants subsequently appealed to this Court. After the appeal was docketed in this
Court, on April 27, 2019, we ordered the parties to file supplemental briefs on whether
Cornerstone’s appeal from the Zoning Officer was premature and the legal
consequence of the appeal if it was premature.7

                                           II.     Discussion

               On appeal,8 Appellants raise three issues. First, whether the trial court
erred in failing to apply the correct standard of review in reviewing the merits of
Cornerstone’s application following a deemed approval. Second, whether the trial
court erred in determining that the proposed use in Cornerstone’s occupancy permit
qualified as single-family dwelling as defined by the Ordinance. Lastly, whether the

       7
          This Court ordered supplemental briefing because, even though it was unmistakably directed
to do so on remand, the trial court failed to address the issue of prematurity, and because the parties
failed to adequately address the issue in their briefs.

       8
           Whether an incorrect legal standard was applied is a question of law, and, as such, an
appellate court’s standard of review is de novo and the scope of review is plenary. Braun v. Wal-
Mart Stores, Inc., 106 A.3d 656, 663 n.8 (Pa. 2014). The issues regarding exhaustion of remedies,
interpretation of the MPC, and whether a proposed use falls within a given category specified in a
zoning ordinance similarly involve questions of law for which the same standard of review applies.
See Newtown Square East, L.P. v. Township of Newtown, 101 A.3d 37, 42 (Pa. 2014) (“To the extent
that [the] issues before this Court rest on interpretation of the MPC, they present a [question] of law
for which our standard of review is de novo and our scope is plenary.”); Sands Bethworks Gaming,
LLC v. Pennsylvania Department of Revenue, 958 A.2d 125, 129 n.6 (Pa. Cmwlth. 2008), aff’d, 968
A.2d 763 (Pa. 2009) (“Because the issue [of exhaustion of internal administrative remedies] involves
a question of law, our scope of review is plenary.”); Tennyson v. Zoning Hearing Board, 952 A.2d
739, 744-45 (Pa. Cmwlth. 2008) (“Whether a proposed use, as factually described in an application
or in testimony, falls within a given category specified in a zoning ordinance is a question of law . . .
. Thus, our review is plenary.”).


                                                   7
trial court erred in affirming the deemed approval of Cornerstone’s application because
Cornerstone failed to exhaust administrative remedies by failing to present its
application to the Planning Commission and City Council or by filing a premature
appeal to the Board.
             With regard to the first issue, the City maintains that the trial court erred
by failing to apply a de novo standard of review. In support, the City argues that the
trial court’s order failed to cast aside the notion of a deemed approval. The City points
to the portion of trial court’s order which states that “it is hereby [o]rdered that the
deemed approval of the single-family dwelling occupancy permit is affirmed.” (City’s
Br. at 13 (citing Trial court’s 10/29/19 order).) The City posits that the “affirming and
dismissing language” used by the trial court is indicative of “appellate review” and is
evidence that the trial court accordingly erred by conducting review under an appellate
standard. (City’s Br. at 13.) In further support, the City argues that the trial court’s
opinion fails to cite any law articulating the de novo standard of review and instead the
trial court remained fixated on the deemed approval. Third, the City argues that there
is no record of any proceedings below and that the only evidence at issue is
Cornerstone’s application and its notice of appeal letter to the Board, and that the trial
court could not have conducted a de novo review on these documents. Nevertheless,
the City recognizes that there was an agreement between the parties that no additional
evidence was needed to resolve this case.
             With regard to the second issue, the City argues that the proposed use in
Cornerstone’s application does not fit the Ordinance’s definition of a single-family
dwelling. The City points out that Cornerstone’s proposal to have 8 to 10 unrelated
individuals reside on the Property is an attempt to invoke the Ordinance’s Fair Housing
Act exemption to permit more than five unrelated persons to live in a single-family



                                            8
dwelling. However, the City posits that Cornerstone failed to identify actual persons
with disabilities and did not articulate any admission criteria. Moreover, the City also
argues that the proposed use does not qualify as a single-family dwelling because
Cornerstone wishes to “operate” a “sober living residence for men recovering from
addiction,” the Property will house eight to ten “disabled residents,” “oversight” will
be provided by Cornerstone, a house manager will be present, residents will be charged
for “expenses as necessary,” and residence in the dwelling is expected to be for a
“substantial period or permanent.” (City’s Br. at 18 (citing Reproduced Record (R.R.)
at 14a-16a).) The City maintains that the trial court erred in failing to address these
characteristics and erroneously relied on the statements in Cornerstone’s application
related to food preparation and meal time. The City argues that the proposed use does
not fit the definition of a single-family dwelling, but is instead a business enterprise for
the treatment and rehabilitation of persons recovering from drug or alcohol use.
             As to the final issue raised on appeal, the City argues that Cornerstone’s
application should not be approved because it filed a premature appeal to the Board.
The City points out that Cornerstone appealed to the Board on January 17, 2018, just
34 days after it submitted its December 14, 2017 application to the Zoning Officer.
The City argues that the Ordinance does not require the Zoning Officer to act on an
application within any specified time period, and therefore, the appeal was premature.
             In its supplemental brief on this issue, the City maintains that the Zoning
Officer was under no obligation to render a decision within a 30- or 34-day period, and
that a zoning officer cannot fail to act when there is no corresponding duty to act within
a 30- or 34-day time frame. The City maintains that the Ordinance requires multiple
reviews of a zoning occupancy permit before the permit can be issued. The City argues
that as a prerequisite to obtaining an occupancy permit, an applicant must obtain a



                                             9
certificate of occupancy, as required under section 403.65(a) of the Uniform
Construction Code,9 which states that a “residential building may not be used or
occupied without a certificate of occupancy issued by a building code official.” (City’s
Suppl. Br. at 3 (citing 34 Pa. Code §403.65(a)).) Next, a building code official is
required to “issue a certificate of occupancy after receipt of a full inspection report that
indicates compliance with the Uniform Construction Code and [O]rdinance within 5
business days or within 10 business days in cities of the first class.” (City’s Suppl. Br.
at 3 (citing 34 Pa. Code §403.65(b); 35 P.S. §7210.502(a)(1) 10) (emphasis omitted)).
Accordingly, the City argues that the timing with regard to the first step depends on the
building code officer’s receipt of a final inspection report.
               Furthermore, the City points out that before a permit can be issued, the
Zoning Officer must independently ensure that the requirements of the Ordinance are
met, and if so, then issue the permit under section 337-39(B) of the Ordinance. As
pointed about above, the City reiterates that there is not a specific time prescribed in
the Ordinance by which the Zoning Officer must issue an occupancy permit and that
the Zoning Officer cannot issue an occupancy permit if the building code officer does
not issue a certificate of occupancy. Relatedly, the City argues that nothing in the
record indicates that a final inspection report was received by the building code officer,
and therefore, the building code officer was not obligated to issue a certificate of
occupancy, which would have triggered the Zoning Officer’s capability to issue an
occupancy permit.




      9
          34 Pa. Code §§401.1-405.42.

      10
         Section 502(a)(1) of the Act of November 10, 1999, P.L. 491 as amended, 35 P.S.
§7210.502(a)(1).


                                            10
             Finally, the City argues that the consequence of a premature appeal is akin
to the failure to exhaust administrative remedies.       The City maintains that the
exhaustion of remedies doctrine is jurisdictional in nature, and applies to the statutory
and administrative procedures under the MPC.
             In regard to the first issue raised on appeal, Cornerstone argues that the
trial court applied a de novo standard of review by issuing its own findings of fact and
conclusions of law. Specifically, Cornerstone argues that the facts set out in its
application and accompanying statements were sufficient evidence upon which the trial
court could conduct its review. Cornerstone argues that the parties agreed before the
trial court that no further evidence was needed to resolve the matter, and as such,
submitted proposed findings of fact and conclusions of law.
             In support of the second issue raised on appeal. Cornerstone argues that
the trial court correctly determined that the proposed use qualified as a single-family
use. Cornerstone maintains that the individuals who will be living on the Property will
be handicapped as defined by the Fair Housing Act, and therefore, the restriction on
five unrelated individuals living together under the Ordinance’s definition of family
does not apply. Furthermore, Cornerstone argues that the manner in which the
individuals will live together is indicative of a single-family use, specifically, the
sharing of common space, the sharing of household responsibilities, and the sharing of
support. Cornerstone maintains that the oversight and charges for expenses do not
preclude the proposed use from meeting the definition of a single-family use, because
oversight and monetary charges are consistent with traditional family life. Specifically,
Cornerstone argues that the charging for expenses is equivalent to adult members being
expected to contribute to household costs in a traditional family, and that oversight is
the functional equivalent of tasks routinely provided by the head of a household in a



                                           11
traditional family. Citing McKivitz v. Township of Stowe, 769 F. Supp. 2d 803, 822
(W.D. Pa. 2010), Cornerstone explains that even though specific individuals have not
been identified, whether someone is disabled under the Fair Housing Act can be
determined by reference to admission criteria.
             With regard to the final issue raised on appeal, Cornerstone maintains that
pursuant to the Ordinance, all applications for a zoning occupancy permit must be
submitted to the Zoning Officer and that Cornerstone’s application for an occupancy
permit was no exception. Cornerstone maintains that the MPC provides the Board with
the power to review the Zoning Officer’s failure to act, and that the Ordinance cannot
alter this by failing to prescribe a specific amount of time for the Zoning Officer to act.
Cornerstone argues that it was not unreasonable for the trial court to conclude that 34
days with no response constituted a failure to act, and therefore, its appeal to the Board
was not premature.
             In its supplemental brief, Cornerstone maintains that under section
909.1(a)(3) of the MPC, 53 P.S. §10909.1(a)(3), and section 337.49 of the Ordinance,
the Board has jurisdiction over appeals from the Zoning Officer’s failure to act.
However, Cornerstone’s counsel candidly admits that neither the MPC, the Ordinance,
nor case law has defined when a failure to act occurs, such that the period during which
an appeal may be timely filed commences. Accordingly, Cornerstone argues that this
Court should rely on principles of statutory construction, and consider other statutes on
the same or similar subjects. In this regard, Cornerstone draws a distinction between
sections 337.40 and 337.41 of the Ordinance. Cornerstone argues that the present case
involves section 337.41 of the Ordinance because it applied for a zoning occupancy
permit, and the 60-day time period prescribed in section 337.40 applies only to a zoning
permit application. Furthermore, Cornerstone argues that unlike the complicated



                                            12
review scheme required for a zoning permit, a zoning occupancy permit requires a
simple review to ensure that the property is in compliance with the Ordinance.
             In further support of its argument, Cornerstone maintains that our
Supreme Court has acknowledged that the purpose of the MPC “is to prevent ‘inertia’
or ‘slothful inattention’ from effectively preventing needed structures ‘through the
simple process . . . of (delay).’” (Cornerstone’s Suppl. Br. at 4 (quoting Garchinsky v.
Borough of Clifton Heights, 263 A.2d 467, 469-70 (Pa. 1970)) (omission in original).
Cornerstone also argues that under our decision in Nextel Partners, Inc., v. Clarks
Summit Borough/Clarks Summit Borough Council, 958 A.3d 587, 593 (Pa. Cmwlth.
2008), this Court “recognized a standard of municipal performance in the land
development context as measured by its conduct.” (Cornerstone’s Suppl. Br. at 5.) In
addition, Cornerstone points to the Third Circuit Court of Appeals’ decision in Nextel
Partners Inc. v. Kingston Township, 286 F.3d 687, 692 (3d Cir. 2002), and
extraterritorial statutory authority from the state of Maine for the proposition that the
Zoning Officer was required to act within a reasonable time.
             As for the consequence of the premature appeal, Cornerstone also
maintains that there is no legal authority on this issue, but maintains that the MPC
should be interpreted to

             allow the appeal to go forward when the date the appeal
             period commences is in doubt and there is no statutory or
             regulatory standard as to this, or, alternatively, allow an
             appeal based on failure to act to go forward but permit this
             to be cured, so that the appeal may become moot or better
             adjudicated, would further the purposes of the MPC to permit
             the development of one’s property and prevent delay.
(Cornerstone’s Suppl. Br. at 9.) Moreover, Cornerstone maintains that due process
requires a timely procedure that allows a party to object to the deprivation of one’s



                                           13
property which is not vague or without standard. It argues that in the absence of an
ascertainable and certain standard, an individual’s rights are threatened.
             As to the first issue, the Board argues that the trial court erred as a matter
of law in determining that Cornerstone’s application was deemed approved. The Board
maintains that the trial court failed to review the merits of the application or issue
findings of fact and conclusions of law and that the trial court’s opinion simply found
that the application was deemed approved.
             As to the second issue, the Board maintains that had the trial court actually
reviewed the merits it would have found that the proposed use would not qualify as a
single-family use because the application represented that 8 to 10 unrelated persons
would be living on the Property. The Board maintains that the application described
the Property as being used as a group home as defined in section 337-12 of the
Ordinance, which can only be authorized as a conditional use and must be approved by
City Council. The Board maintains that the reference to the Fair Housing Act merely
means that the City does not discriminate.
             In regard to the final issue, the Board maintains that pursuant to the
Ordinance, all applications for a zoning occupancy permit must be submitted to the
Zoning Officer and that Cornerstone’s application for an occupancy permit was no
exception. Cornerstone maintains that the MPC provides that the Board has the power
to review a zoning officer’s failure to act, and that the City cannot alter this by failing
to prescribe a specific amount of time for a zoning officer to act.
             In its supplemental brief, the Board maintains that there is nothing in the
MPC or the Ordinance that requires the Zoning Officer to respond to an application for
an occupancy permit within any prescribed time period. The Board maintains that these
applications require many levels of review, and no action was triggered by any force



                                            14
of law prior to Cornerstone’s appeal from the Zoning Officer’s inaction. Furthermore,
the Board argues that section 909.1(a)(3) of the MPC requires a determination from the
Zoning Officer, and that because no determination was made in this case, the appeal
was premature. Like the City, the Board maintains that Cornerstone has failed to
exhaust its administrative remedies, and as such, we do not have the jurisdiction to
review the substantive issues raised in the instant matter.

          A. Whether Cornerstone’s Appeal to the Board was Premature

             We must first answer the final question raised on appeal, as it may be
dispositive. The facts with regard to this issue are uncomplicated. On December 14,
2017, Cornerstone filed an application with the City’s Zoning Officer seeking an
occupancy permit for a single-family dwelling on the Property. On January 17, 2018,
34 days later, Cornerstone appealed to the Board alleging that the Zoning Officer’s
failure to respond constituted a failure to act.
             As explained, Cornerstone applied for an occupancy permit which is
distinguishable from a zoning permit under the Ordinance. The Ordinance defines a
“Zoning Occupancy Permit” as

             [a] document issued by the [Z]oning [O]fficer upon
             completion of the construction of a structure or change in use
             of a structure or parcel of land or change in occupancy of a
             structure and indicating that the use and structure is in
             compliance with the ordinances of the City having jurisdiction
             over the location of such use or structure, that all conditions
             attached to the granting of the zoning certificate have been met
             and that the structure and land may be occupied and used for
             the purposes set forth in the zoning permit.

(Ordinance, §337-12; R.R. at 51a.) A “Zoning Permit,” by contrast, is defined as “a
document issued by the Zoning Officer stating that a proposed use or development will


                                            15
be in compliance with this chapter and authorizing the applicant to proceed to obtain
all required building permits.” (Ordinance, §337-12; R.R. at 52a.) (emphasis added).
Thus, the basic distinction is that an occupancy permit concerns the occupation of
property, and a zoning permit is concerned with construction.
             The Ordinance explains, in relevant part, that the Zoning Officer “shall”
“review all applications for zoning permits and zoning occupancy permits, and issue
permits when there is compliance with the provisions of this chapter.” (Ordinance,
§337-39(B); R.R. at 98a.) Although section 337-40(G) of the Ordinance, pertaining to
zoning permits, requires that, “[w]ithin 60 days after the receipt of an application, the
[Z]oning [O]fficer shall either approve or disapprove the application or submit the
application to the appropriate review agencies . . . ,” section 337-41 of the Ordinance,
which sets forth the rules with regard to occupancy permits, contains no similar time
restriction, but states that, “[p]rior to occupancy of land or structure or to the change of
tenants, ownership or occupants of any structure, land[,] or premises or any portion
thereof, a zoning occupancy permit shall be obtained stating that the premises is in full
compliance with this chapter.” (Id.; R.R. at 100a, 101a.) The Ordinance does not
appear to otherwise require the Zoning Officer to act on occupancy permits within a
specified time period. However, the Ordinance states that the Board “shall have
exclusive jurisdiction to hear and render final adjudications in the following matters[,]
including “appeals from the determination of the Zoning Officer, including but not
limited to, the granting or denial of any permit, or failure to act on the application
therefor . . . .” (Ordinance, §337-49(A)(2); R.R. at 114a) (emphasis added).
             Thus, it is apparent that the Ordinance does not provide a specific time
period for the Zoning Officer to act on applications for an occupancy permit, but allows
an applicant to appeal to the Board for the Zoning Officer’s failure to act. Section



                                            16
909.1(a)(3) of the MPC contains similar language, stating that a “zoning hearing board
shall have exclusive jurisdiction to hear and render final adjudications in the following
matters[,] including [a]ppeals from the determination of the Zoning Officer, including,
but not limited to, the granting or denial of any permit or failure to act on the application
therefor. . . .” 53 P.S. §10909.1(a)(3).11 Notably, neither the Ordinance nor the MPC
define what constitutes a “failure to act.” See Ordinance, §§337-49(A)(2), 337-39; 53
P.S. §10909.1(a)(3). Furthermore, neither party has brought to this Court’s attention
any authority, nor does it appear from our research, that a “failure to act” has been
defined by the MPC or another court interpreting section 909.1(a)(3).
               First, we note that had the legislative body responsible for the Ordinance
wanted to prescribe a time period for the Zoning Officer to act on an occupancy permit,
it would have. Significantly, section 337-40(G) of the Ordinance, pertaining to zoning
permits, requires that “[w]ithin 60 days after the receipt of an application, the [Z]oning


       11
          We briefly note the history of section 909.1 of the MPC. The predecessor provision to
section 909.1 of the MPC was section 909 of the MPC, Act of July 31, 1968, P.L. 805, formerly 53
P.S. §10909, which was enacted in 1968. Section 909 provided that

               [t]he [zoning] board shall hear and decide appeals where it is alleged
               by the appellant that the zoning officer has failed to follow prescribed
               procedures or has misinterpreted or misapplied any provision of the
               action of the zoning officer. Nothing contained herein shall be
               construed to deny to the appellant the right to proceed directly in court,
               where appropriate, pursuant to Pa.R.C.P., [Nos.] 1091 to 1098 relating
               to mandamus.

Scholl v. Britten, 487 A.2d 56, 57 (Pa. Cmwlth. 1985) (quoting former 53 P.S. §10909). Accordingly,
it appears that section 909’s power to compel a zoning officer to act had lain in mandamus. However,
Purdon’s Historical and Statutory Notes indicate that this provision was repealed by the Act of
December 21, 1988, P.L. 1329, and section 909.1 of the MPC was enacted in its place. Significantly,
section 909.1 of the MPC differs greatly from former section 909, and specifically grants an applicant
the power to appeal from a zoning officer’s failure to act.



                                                  17
[O]fficer shall either approve or disapprove the application or submit the application
to the appropriate review agencies.” (Ordinance, §337-40(G), R.R. at 100a.) As
explained, no such limitation exists for occupancy permits. “[W]here a section of a
statute contains a given provision, the omission of such a provision from a similar
section is significant to show a different legislative intent.” Fonner v. Shandon, Inc.,
724 A.2d 903, 907 (Pa. 1999) (citing Commonwealth v. Bigelow, 399 A.2d 392, 395
(Pa. 1979)). Accordingly, our interpretation is that the legislative body responsible for
the Ordinance intentionally omitted a time period requiring a Zoning Officer to respond
to an application for an occupancy permit, presumably with the knowledge that
Cornerstone, or any other applicant, could appeal to the Board for a failure to act on an
application.
               Where a zoning ordinance does not define a term, “it must be given its
usual and ordinary meaning; if a court needs to define a term in a zoning ordinance, it
may consult the definitions found in statutes, regulations, or dictionaries for guidance.”
Nether Providence Township v. R.L. Fatscher Associates, Inc., 674 A.2d 749, 750-51
(Pa. Cmwlth. 1996). In reviewing the plain language of the text of an ordinance, Kohl
v. New Sewickley Township Zoning Hearing Board, 108 A.3d 961, 968 (Pa. Cmwlth.
2015), we are “guided to construe words and phrases in a sensible manner, utilize the
rules of grammar and apply their common and approved usage, and give undefined
terms their plain, ordinary meaning.” Adams Outdoor Advertising, LP v. Zoning
Hearing Board of Smithfield Township, 909 A.2d 469, 483 (Pa. Cmwlth. 2006). In
interpreting a zoning ordinance, we apply the rules of statutory construction.
Delchester Developers, L.P. v. Zoning Hearing Board of Township of London Grove,
161 A.3d 1081, 1103 (Pa. Cmwlth. 2017) (citing Borough of Fleetwood v. Zoning
Hearing Board of Borough of Fleetwood, 649 A.2d 651, 656 (Pa. 1994)). The primary



                                           18
mission of statutory interpretation is to determine legislative intent. 1 Pa.C.S. §1921.
The plain language of a statute generally provides the best indication of legislative
intent, and therefore, statutory construction begins with analyzing the text itself. Kohl,
108 A.3d at 968 (citing Malt Beverages Distributors Association v. Pennsylvania
Liquor Control Board, 918 A.2d 171, 176 (Pa. Cmwlth. 2007) (en banc), aff’d, 974
A.2d 1144 (Pa. 2009)). To ascertain and provide a natural construction of language
and phrases, we may consult dictionaries and can draw upon common sense and basic
human experience. Kohl, 108 A.3d at 969.12 “In situations where the language of the
statute, ordinance, or regulation is ambiguous, the additional factors enumerated in
section 1921(c) of the Statutory Construction Act, 1 Pa.C.S. §1921(c)[,] may be
employed to ascertain the meaning of its provisions.”13 S & H Transport, Inc. v. City
of York, 210 A.3d 1028, 1038 (Pa. 2019). “Where a term in a zoning ordinance is
ambiguous or undefined, we must construe the term broadly to allow the landowner
the least restrictive use of his property.” Nether Providence Township, 674 A.2d at


       12
         In conducting this analysis, this Court is mindful “that the setting in which language is used
informs our understanding of the particular language employed,” Kohl, 108 A.3d at 969, and “that
the meaning of words may be indicated or controlled by those words with which they are associated.”
Commonwealth ex rel. Fisher v. Philip Morris, Inc., 4 A.3d 749, 756 n.9 (Pa. Cmwlth. 2010).

       13
           Section 1921(c) provides that “when the words of the statute are not explicit, the intention
of the [legislative body] may be ascertained by considering, among other matters,” the following:

       (1) The occasion and necessity for the statute.
       (2) The circumstances under which it was enacted.
       (3) The mischief to be remedied.
       (4) The object to be attained.
       (5) The former law, if any, including other statutes upon the same or similar subjects.
       (6) The consequences of a particular interpretation.
       (7) The contemporaneous legislative history.
       (8) Legislative and administrative interpretations of such statute.

1 Pa.C.S. §1921(c).


                                                  19
750-51 (citing Neill v. Bedminster Township Zoning Hearing Board, 592 A.2d 1385
(Pa. Cmwlth. 1991)). “An ambiguity exists when language is subject to two or more
reasonable interpretations . . . .” Adams Outdoor, 909 A.2d at 483 (citations omitted).
               We conclude that based upon the facts and circumstances before this
Court, the Zoning Officer failed to act, and therefore, Cornerstone’s appeal to the Board
was not premature. The term “failure,” in the relevant context, is defined by Black’s
Law Dictionary as “1. Deficiency; lack; want. 2. An omission of an expected action,
occurrence, or performance.” Black’s Law Dictionary (11th ed. 2019). Based upon
the facts before us, Cornerstone could have reasonably expected the Zoning Officer to
respond to its application within 34 days. First, we note that Cornerstone filed its first
application on November 9, 2017. Although it does not appear in the record, in
Cornerstone Residence, Inc. v. City of Clairton, Pennsylvania (W.D. Pa., No. CV 17-
706, filed Jan. 5, 2018), 2018 WL 306670, at *2, the District Court pointed out that the
Zoning Officer responded to the November 9, 2017 application on December 6, 2017,
27 days after the application was filed. Eight days following this denial, Cornerstone
resubmitted its application on December 14, 2017. However, 34 days passed without
any response from the Zoning Officer. In the absence of a prescribed time period, it
was reasonable for Cornerstone to expect that the Zoning Officer would respond within
a similar time, not a week longer than he originally took to respond.14

       14
           In support of its argument, Cornerstone points out that it filed three applications for an
occupancy permit, and suggests that a failure to act occurred when the Zoning Officer did not respond
to the third application. We note that the record evidence only indicates that Cornerstone applied for
an occupancy permit two times. Cornerstone’s application indicates that it was first filed on
November 9, 2017. (R.R. at 15a.) However, the record demonstrates that Cornerstone had to
resubmit the November 9, 2017 application again on December 14, 2017, because the November 9,
2017 application was found to have contained insufficient information. (R.R. at 14a, 15a.) The record
contains no other evidence that another application was filed. However, the record contains the City’s
proposed findings of fact and conclusions of law that it submitted to the trial court indicating that
(Footnote continued on next page…)

                                                 20
               Furthermore, we note that the idea of preventing unreasonable delay is not
unknown to the MPC. By way of example, the MPC permits landowners to obtain




Cornerstone submitted its first occupancy permit application on April 20, 2017, which became the
subject of a federal lawsuit.
        In the federal lawsuit, Cornerstone Residence, Inc. v. City of Clairton, Pennsylvania (W.D.
Pa., No. CV 17-706, filed Nov. 8, 2017), 2017 WL 5171189, at *2, *3, Cornerstone submitted an
application for an occupancy permit, which was nearly identical to the application issued here. The
Zoning Officer responded to Cornerstone explaining that its application was “not a permitted use in
that zoning district, [and that the City] was in the process of responding to the application.” Id. at *3.
Cornerstone responded and requested an inspection, which the Zoning Officer denied. Id. The
application was denied while under review by a building code official as the Property was not in
conformance with the requirements of the Pennsylvania Uniform Construction Code. Id. Following
this denial, Cornerstone took no further action with respect to the application, and did not appeal it to
the Board. Id. However, the crux of Cornerstone’s allegations in that case dealt with its claim that
the defendants engaged in intentional discrimination in violation of the Fair Housing Act. Id. at *9.
Pertinently, the defendants moved to dismiss Cornerstone’s claim for injunctive relief asking the court
to direct the Zoning Officer to issue an occupancy permit, due to the fact that it was not ripe for
adjudication because Cornerstone failed to appeal the Zoning Officer’s denial to the Board. Id. The
District Court agreed and dismissed the claim accordingly. Id. at *11. The Court also concluded that
Cornerstone failed to state plausible claims for disparate treatment and dismissed its request for a
preliminary injunction. Id. at *14. The District Court issued this decision on November 8, 2017. It
appears that the day after the District Court issued this decision, Cornerstone filed its November 9,
2017 application. However, as explained above, the record only demonstrates that two applications
were ever filed, the first on November 9, 2017, and the second on December 14, 2017, due to the
inadequacy of the first.
        Cornerstone filed for reconsideration, which the District Court denied. Cornerstone
Residence, Inc. v. City of Clairton, Pennsylvania (W.D. Pa., No. CV 17-706, filed Jan. 5, 2018), 2018
WL 306670, at *1. There, Cornerstone argued that the District Court should grant it leave to amend
its claim to allege that it would be futile to pursue an appeal to the Board. Id. at *1. The District
Court pointed out that the Zoning Officer responded to the November 9, 2017 application on
December 6, 2017, and denied the application “due to insufficient information.” Id. at *2. In its
motion for reconsideration, Cornerstone alleged that the City engaged in a “‘pattern of obstruction’ .
. . to prevent it from obtaining zoning approval.” Id. However, the District Court denied
Cornerstone’s motion for reconsideration. Id. at *3, *5. Cornerstone appealed to the United States
Court of Appeals for the Third Circuit, which affirmed the District Court. See Cornerstone Residence,
Inc. v. City of Clairton, Pennsylvania, 754 F. App’x 89 (3d Cir. 2018) (unpublished).



                                                   21
preliminary opinions as to avoid “unreasonable delay.” See 53 P.S. §10916.2.15 In the
context of a deemed approval, we have explained:

               The Pennsylvania Supreme Court, recognizing that
               initiative, consideration, and decision are commonly
               controlled by procrastination rather than celerity, stated as
               follows with regard to the purpose of Section 908(9):

                       The Legislature recognized the existence of this
                       inertia in the orderly disposition of pending
                       governmental matters, and, accordingly, wisely
                       provided that when a board of adjustment
                       indolently allows 45 days to go by without a
                       decision following a hearing, the complaining
                       party shall have the benefit of that slothful
                       inattention and gain the requested permit.
                       Without this kind of coercive determination, a
                       board could effectively prevent the erection of
                       needed structures through the simple process of
                       luxurious lolling while spiders of inattention
                       spin webs of indifference over pending public
                       problems.

               [Humble Oil and Refining Co. v. East Lansdowne Borough,
                227 A.2d 664, 666 (Pa. 1967)].

               Because Humble Oil was decided before the MPC required a
               hearing within sixty days that decision addressed only the
               requirement that the board reach a decision within forty-five
               days of the last zoning board hearing. Penn Advertising, Inc.
               v. Kring, . . . 565 A.2d 1238 ([Pa. Cmwlth.] 1989). However,
               the intent of the legislature, as elucidated in Humble Oil,
               remains the same for the entire section as it stands today. Id.
Grim v. Borough of Boyertown, 595 A.2d 775, 779 (Pa. Cmwlth. 1991). The provision
in section 909.1(a)(3), allowing for an appeal to the Board due to a zoning officer’s



      15
           Section 916.2 of the MPC, added by the Act of December 21, 1988, P.L. 1329.


                                                22
failure to act, is fairly characterized as a mechanism to avoid unnecessary and/or
unreasonable delay.16
               We pause here to address the City’s argument in its supplemental brief
that, before an occupancy permit can be obtained through the Ordinance, a “layered
review” must be conducted by the Zoning Officer and a building code official.
Specifically, the City posits that, prior to obtaining an occupancy permit, a certificate
of occupancy must be first obtained through the Uniform Construction Code and that
the Zoning Officer’s approval is dependent on the building code officer’s approval.
The City argues that there is no evidence in the record indicating that a certificate of
occupancy was received, and thus, the Zoning officer was not obliged to approve
Cornerstone’s application. However, the City failed to raise this argument below.
“[Arguments] not raised in the lower court cannot be raised for the first time on appeal.”
Lamar Advertising Co. v. Zoning Hearing Board of Municipality of Monroeville, 939

       16
           Although not binding on this Court, the Middle District of Pennsylvania’s decision in
Halchak v. Dorrance Township Board of Supervisors (M.D. Pa., No. 3:18-CV-1285, filed Sept. 30,
2019), 2019 WL 4795650, at *8, is illustrative. In that case, the Middle District reviewed due process
claims brought by a landowner. Id. at *1. Factually, the landowner sought an occupancy permit to
operate a used car business, and the occupancy permit was never granted or denied. Id. Specifically,
the occupancy permit was sought under the Uniform Construction Code. The question before the
court was whether the landowner’s rights were violated because the state procedures at issue did not
satisfy procedural due process requirements. Id. at *2. There, the court stated that the effect of
withholding a decision on the occupancy permit is “legally significant . . . because, without the
municipal authority’s definitive position on whether an application is granted or denied, consideration
of an aggrieved applicant’s claim may ultimately be hindered or foreclosed.” Id. at *5. The Middle
District concluded that the relevant provisions in the Uniform Construction Code “do not contemplate
review of a building code official’s failure to act. They do not . . . provide a ‘means of contesting a
decision to withhold an occupancy permit.’” Id. at *7 (citations omitted). Thus, the court determined
that the landowner’s due process rights were violated. Significantly, the court stated that in contrast
to the Uniform Construction Code, “in the Pennsylvania scheme for zoning matters, the zoning
hearing board is given jurisdiction to hear and render final adjudications in matters which include [a
zoning officer’s] failure to act on” an application for any permit. Id. (emphasis in original) (quoting
53 P.S. §10909.1(a)(3)).



                                                 23
A.2d 994, 1001 (Pa. Cmwlth. 2007). See Pa.R.A.P. 302(a) (“Issues not raised in the
trial court are waived and cannot be raised for the first time on appeal.”).
             Additionally, we also address the Board’s argument that the appeal is
premature because the Zoning Officer did not make any “determination,” there was
nothing to appeal, and therefore, the Board did not have jurisdiction. However, if we
accepted this as true, then the language in section 909.1(a)(3) allowing for an appeal
for a failure to act would be reduced to mere surplusage. “The courts must construe
every statute, if possible, to give effect to all of its provisions so that none are rendered
mere surplusage.” White v. Associates in Counseling & Child Guidance, Inc., 767 A.2d
638, 642 (Pa. Cmwlth. 2001) (citing 1 Pa.C.S. §§1921(a) and 1922(a)). In other words,
if we accepted as true that only a determination was appealable, then the language
allowing an appeal to the Board due to a failure to act, would be empty surplusage.
             Accordingly, based on these facts, Cornerstone’s appeal to the Board from
the Zoning Officer was not premature and was reasonable under the circumstances. By
reaching this conclusion, we now consider whether the trial court conducted a de novo
review on remand.

      B. Whether the Trial Court Conducted a De Novo Review on Remand

             On remand, the trial court was unequivocally instructed to conduct a de
novo review and issue its own findings of fact and conclusions of law. In City of
Clairton I, this Court explained that after a party appeals a deemed zoning application
approval, the reviewing court must apply a de novo standard of review, i.e., determine
the merits of the application and issue its own findings of fact and conclusions of law.
Slip op. at 6 (citing Gryshuk v. Kolb, 685 A.2d 629, 634 (Pa. Cmwlth. 1996)). We have
explained that “[d]e novo review is full consideration of a case at another time.” Passel



                                             24
v. Department of Transportation, Bureau of Driver Licensing, 928 A.2d 381, 383 (Pa.
Cmwlth. 2007) (citing Civitello v. Department of Transportation, Bureau of Traffic
Safety, 315 A.2d 666 (Pa. Cmwlth. 1974)).17
                 The City’s contention that the trial court used language that was indicative
of appellate review is unavailing. A plain reading of the trial court’s decision reveals
that findings of fact and conclusions of law were issued, and it concluded that “the
proposed use fits the definition of a single-family use.” (Trial court. op. at 3.) The
City takes issue with the fact that the trial court used the language “affirmed;” however,
the mere usage of this word does not convert the trial court’s analysis from de novo

       17
            In a different context, we have explained that

                 [t]he difference between de novo review and appellate review is
                 significant. Under de novo review, the reviewing tribunal conducts an
                 independent fact-finding proceeding in which new evidence is taken
                 and all issues are determined anew. Under appellate review, the
                 reviewing tribunal examines the record to determine whether the
                 agency’s findings are reasonably supported by substantial evidence.

Medical Shoppe, Ltd. v. Wayne Memorial Hospital, 866 A.2d 455, 464 (Pa. Cmwlth. 2005) (quoting
Manor v. Department of Public Welfare, 796 A.2d 1020, 1029 n.12 (Pa. Cmwlth. 2002)). “The
reviewing tribunal redecides the case, substituting its judgment for that of the initial tribunal.”
Medical Shoppe Ltd., 866 A.2d at 464 (citing D’Arciprete v. D’Arciprete, 470 A.2d 995, 996 (Pa.
Super. 1984)).

       We also explained that no single procedure constitutes de novo review and that

                 [p]ursuant to particular statutes, procedures run the gamut from
                 excluding all previous testimony to permitting the adjudicator, in his or
                 her discretion, to receive no additional testimony. The sine qua non of
                 de novo review is not that the person or body conducting the review
                 hears testimony anew; rather it is that such person or body possess and
                 exercise the authority to arrive at an independent judgment on the
                 matter in dispute.

Medical Shoppe Ltd., 866 A.2d at 464 (citing Codorus Stone & Supply Co., Inc. v. Kingston, 711
A.2d 563, 566 (Pa. Cmwlth. 1998)).


                                                   25
review to appellate review as the City suggests. The nature of the trial court’s decision
was to reconsider the case anew, and to issue its own findings of fact and conclusions
of law. The City’s contention that the trial court failed to cite any law articulating the
de novo standard of review is equally unavailing. As we explained, a plain reading of
the trial court’s opinion indicates that it considered the case anew. Similarly, and
contrary to the Board’s contention, the trial court did not simply conclude that the
application was deemed approved, but it specifically explained that the proposed use
fit the definition of a single-family dwelling. Moreover, the trial court recognized, in
the first sentence of its opinion, that it was required to make findings of fact and
conclusions of law because of the deemed approval. (Trial court op. at 1.) See Nextel
Partners, Inc., 958 A.2d at 596 (reiterating, in the context of whether a deemed
approval did occur, that “when a deemed approval occurs, a board’s findings are
nullified and the trial court is required to make its own findings”).
                The City’s final argument, i.e., that the trial court could not have
conducted de novo review because there is no record of proceedings below and the only
evidence at issue was Cornerstone’s application and its notice of appeal letter to the
Board is also unavailing. In its brief, the City recognizes that “the parties agreed [that]
additional evidence was not necessary to resolve this matter. [(]R.R. at 199a[,)]
(Cornerstone’s Proposed Findings and Conclusions). It is true that there was such an
agreement. . . .”18 (City’s Br. at 14 n.8.) Despite whether new evidence was received,

      18
           The City qualifies this position by explaining:

                [I]t is not true that the agreement was an acknowledgement that
                Cornerstone could succeed on just these two documents alone. To the
                contrary, the City . . . understood that Cornerstone had the burden to
                show compliance with the Zoning Ordinance. See R.R. at 51a, 98a,
                101a (Zoning Ordinance §337-39; §337-41; §337-12). The City of
(Footnote continued on next page…)

                                                  26
as explained above, the crux of de novo review is the full consideration of a case at
another time, not the presentation of new evidence.

  C. Cornerstone’s Proposed Use of the Property as a Single-Family Dwelling

               Having concluded that the trial court correctly employed a de novo
standard of review, we now turn to the merits of Cornerstone’s application. Before we
conduct our review, we pause to address the contention that Cornerstone’s application
should be read as seeking to use the Property as a group home instead of seeking to use
it as a single-family dwelling. The application in question specifically identifies the
“proposed use” being sought as a “single[-]family dwelling.” (R.R. at 15a.) The
confusion arises in Cornerstone’s notice of appeal to the Board, in which it stated:

               As noted in the occupancy permit application, the residents
               who will occupy the [Property] are predominantly under 62
               years old and do not require the additional fire protection
               requirements imposed by the [Ordinance’s] “group home”
               definition incorporation of [Chapt.] 263. Over and above
               this, the “group home” definition additionally provides that
               “Group Homes shall be subject to the same limitations and
               regulations by the City as the type of dwelling unit they
               occupy.” As such, even if the use applied for was included
               in the definition of group home, the limitations and
               regulations applicable to a single[-]family dwelling,
               including occupancy by persons with disabilities as defined
               in the Fair [Housing] Act as a single family and allowance of
               this use as a permitted use in an R-2 zoning district, would
               apply.


               Clairton believed that Cornerstone could not succeed on the two
               documents alone, and did not object if Cornerstone offered nothing
               further. To be clear, the agreement did not in any way relieve the trial
               court from performing its function.

(City’s Br. at 14 n.8.)


                                                 27
(R.R. at 19a.) As we explained in City of Clairton I, this is merely an alternative
suggestion by Cornerstone and does not transform its application to seeking to use the
Property as a group home and not as a single-family dwelling. See Appeal of Lynch
Community Homes, Inc., 554 A.2d 155, 157 (Pa. Cmwlth. 1989) (refusing to apply the
ordinance’s definition of family because appellant requested a special exemption under
the ordinance’s definition of group home instead). Furthermore, it appears that the
proposed use would not meet the definition of a group home. A group home is defined,
in part, as
              a dwelling unit operated by a responsible individual,
              family[,] or organization with a program to provide a
              supporting living arrangement for individuals where special
              care is needed by the persons served due to age, emotional,
              mental, developmental[,] or physical disability. This
              definition shall expressly include facilities for the supervised
              care of persons with disabilities subject to protection under
              the Federal Fair Housing Act. . . .
(Ordinance, §337-12; R.R. at 41a) (emphasis added). Significantly, there has been no
allegation that Cornerstone intends to offer “special care.” Accordingly, we need not
address this issue further.

                 1. The Ordinance’s Definition of Family and the Fair Housing Act

              An “R-2 Medium Density Residential District” is defined under section
337-14 of the Ordinance. (R.R. at 52a.) Section 337-18 (Table 1) of the Ordinance
indicates that a single-family detached dwelling is a permitted use19 in an R-2 District.
(R.R. at 140a.) A “single-family detached dwelling” is defined as “a building occupied
by only one dwelling unit, and having no party wall in common with an adjacent


       19
         “A permitted use refers to a use which is allowed absolutely and unconditionally.” Aldridge
v. Jackson Township, 983 A.2d 247, 257 n.8 (Pa. Cmwlth. 2009) (citations omitted).


                                                28
building.” (Ordinance, §337-12; R.R. at 38a.) A “dwelling” is generally defined as “a
building or portion thereof, which is designed for or occupied in whole or in part for
residential use having one or more dwelling units, but not including motels,
boardinghouses, assisted-living facilities, continuing-care facilities, personal care
homes, or skilled nursing homes.” Id. “Family” is defined as

             [o]ne or more individuals who are ‘related’ to each other by
             blood, marriage[,] or adoption including persons receiving
             formal foster care) or up to five unrelated individuals who
             maintain a common household with common cooking
             facilities and certain rooms in common, and who live within
             one dwelling unit. The foregoing restrictions do not apply to
             persons with disabilities as defined in the Fair Housing Act,
             42 U.S.C. [§§3061-3631].

Ordinance, §337-12; R.R. at 40a.)
             Of significant importance is the portion of the definition which states that
“[t]he foregoing restrictions do not apply to persons with disabilities as defined in the
Fair Housing Act.” Id. The Board maintains that this only specifies that the City must
not discriminate. However, the plain language of the Ordinance is unmistakable. The
aforementioned restrictions in the definition of “family” do not apply to those who are
defined as disabled under the Fair Housing Act. As explained above, in reviewing the
plain language of the text of an ordinance, Kohl, 108 A.3d at 968, we are “guided to
construe words and phrases in a sensible manner, utilize the rules of grammar and apply
their common and approved usage, and give undefined terms their plain, ordinary
meaning.” Adams Outdoor, 909 A.2d at 483. When interpreting a zoning ordinance,
we apply the rules of statutory construction, with the primary mission of determining
legislative intent, which is best indicated by the plain language of the statute. See
Delchester Developers, 161 A.3d at 1103; Kohl, 108 A.3d at 968; 1 Pa.C.S. §1921. We



                                           29
recognize that “[a board’s] interpretation of its own zoning ordinance is entitled to great
deference and weight.” Hafner v. Zoning Hearing Board of Allen Township, 974 A.2d
1204, 1210 (Pa. Cmwlth. 2009).           As a general matter, the courts afford the
interpretation proffered by a zoning hearing board and/or a zoning officer some degree
of deference. See Kohl, 108 A.3d at 968-69.          However, if that interpretation is
inconsistent with the plain language of the ordinance, the “interpretation carries little
or no weight.” Malt Beverages Distributors, 918 A.2d at 176. This is because “a
zoning board is not a legislative body, and it lacks authority to modify or amend the
terms of a zoning ordinance.” Greth Development Group, Inc. v. Zoning Hearing
Board of Lower Heidelberg Township, 918 A.2d 181, 187 (Pa. Cmwlth. 2006). Despite
the contention of the Board, we cannot ignore the clear and unambiguous language in
the Ordinance that states that the restrictions in the definition of family do not apply to
those who are defined as disabled under the Fair Housing Act.
             The Fair Housing Act defines “handicap” as a person who has “a mental
or physical impairment which substantially limits one or more of such person’s major
life activities.” 42 U.S.C. §3602(h)(1); Evans v. Zoning Hearing Board of Borough of
Spring City, 732 A.2d 686, 692 n.6 (Pa. Cmwlth. 1999). Neither party seems to dispute
that recovering addicts are considered to be handicapped under the Fair Housing Act.
With regard to the same Property at issue, the Third Circuit Court of Appeals has
concluded that


             [t]he [Fair Housing Act] defines handicap as “a physical or
             mental impairment which substantially limits one or more of
             such person’s major life activities . . . but such term does not
             include current, illegal use of or addiction to a controlled
             substance.” 42 U.S.C. §3602(h). The [Fair Housing Act],
             therefore, provides that current addicts are not a protected
             group. However, we have held, consistent with other courts,


                                            30
              that recovering addicts are. See Lakeside Resort Enterprises,
              LP v. [Board of Supervisors] of Palmyra [Township], 455
              F.3d 154, 156 n.5 (3d Cir. 2006) (“We note that at least two
              other courts have held that recovering alcoholics and drug
              addicts are handicapped, so long as they are not currently
              using illegal drugs.”).
Cornerstone Residence, Inc., 754 F. App’x at 91. Relying on Lake Side Resort
Enterprises, LP, 455 F.3d at 156 n.5, this Court in Bernstein v. City of Pittsburgh
Zoning Board of Adjustment (Pa. Cmwlth., No. 1565 C.D. 2010, filed May 5, 2011)
(unreported),20 contemplated the same. Here, it seems that the individuals which will
be residing on the Property are handicapped as defined by the Fair Housing Act.
Cornerstone’s application explains that in order to qualify, “individuals must be in
recovery from drug or alcohol addiction [and] must not be currently using drugs or
alcohol. . . .” (R.R. at 16a) (emphasis added). The determination of whether an
individual meets this criterion is to be made by a licensed professional. Id. Moreover,
Cornerstone’s application indicates that its role is to ensure all residents are in recovery
and are meeting residence standards. Id. Because the Ordinance very clearly states
that the restrictions in the definition of family will not apply to those who are
disabled/handicapped under the Fair Housing Act, the restriction against five unrelated
persons living together does not apply.21




       20
         Bernstein is an unreported opinion. Under section 414(a) of this Court’s Internal Operating
Procedures, an unreported opinion may be cited for its persuasive value. 210 Pa. Code §69.414(a).

       21
          It appears that the City concedes this point in its reply brief. “Specifically, under the
[Ordinance], if Cornerstone’s proposed residents are considered legally disabled under the [Fair
Housing Act], then Cornerstone may house more than 5 unrelated residents in a single-family
dwelling.” (Cornerstone’s Reply Br. at 3-4.) However, the City maintains that Cornerstone has failed
to adduce evidence to support this conclusion.


                                                31
              2. Whether the Proposed Use Constitutes a Single-Family Dwelling

             Next, the City argues that the proposed use does not otherwise qualify as
a single-family dwelling because Cornerstone wants to “operate” a “sober living
residence for men recovering from addiction,” the residence will include eight to ten
“disabled residents,” “[o]versight” will be provided by a house manager, residents will
be charged “expenses as necessary,” and residency is to be for “a substantial period or
permanent.” (City’s Br. at 17 (citing R.R. at 14a-16a).) Essentially, the City contends
that these characteristics are not harmonious with a single-family use. Cornerstone
responds that these characteristics do not preclude the proposed use from meeting the
definition of a single-family dwelling and that our jurisprudence has held them to be
consistent with the definition of family.
             In Slice of Life, LLC v. Hamilton Township Zoning Hearing Board, our
Supreme Court reaffirmed its holding that “uses not expressly permitted in a zoning
ordinance ‘are excluded by implication.’” 207 A.3d 886, 902 (Pa. 2019) (quoting
Silver v. Zoning Board of Adjustment, 112 A.2d 84, 87 (Pa. 1955)). Slice of Life
addressed whether a zoning ordinance’s definition of family permitted a “purely
transient use of property located in a residential zoning district.” 207 A.3d at 888. The
Court concluded that, pursuant to its decisions in Albert v. Zoning Hearing Board of
North Abington Township, 854 A.2d 401 (Pa. 2004), and In re Appeal of Miller, 515
A.2d 904 (Pa. 1986), a purely transient use of a house is not a permitted use in a
residential zoning district limited to single-family homes. Slice of Life, 207 A.3d at
888. The Court explained that under Miller, the focus is properly “on whether the unit
functions as a family unit, rather than on respective relationships that existed between
the members of the unit.” Slice of Life, 207 A.3d at 890 (quoting Miller, 515 A.2d at
907). Our Supreme Court also stated that under Miller, courts should employ a


                                            32
“‘functional analysis’ to determine whether the use was that of a family.” Slice of Life,
207 A.3d at 890 (quoting Miller, 515 A.2d at 907-08.) The Court further explained
that in terms of transience, under Albert, “a group of individuals in a single household
must not only function as a family within that household, but in addition, the
composition of the group must be sufficiently stable and permanent so as not to be
fairly characterized as purely transient.” Slice of Life, 207 A.3d at 891 (emphasis
in original) (quoting Albert, 515 A.2d at 410).
             Miller is also instructive here. The property at issue in Miller was zoned
in a residential district, and the house thereon had one kitchen, six bedrooms, two
bathrooms, and a recreation room. 515 A.2d at 905. Under the local ordinance, a
single-family dwelling was a permitted use in the residential district where the property
was located. Id. The property owner sought to house individuals as boarders who were
physically or mentally handicapped. Id.         Eventually, the property housed seven
individuals, who in return for a fee of around $200.00 a month, were provided with a
room, board, some transportation, supervision in grooming, and monitoring of personal
needs. Id. The residence also housed a caretaker, who in return for room and board,
assisted in the care of the residents. Id. None of the residents were related. Id.
However, the residents would share the furnishings throughout the house and each
occupant would have access to all areas of the property. Id. at 908. The ordinance
defined family as “any number of persons living and cooking together as a single
housekeeping unit.” Id. at 905 (emphasis omitted).
             Our Supreme Court concluded that the residents paying $200.00 a month
did not suggest a profit motive. Id. at 908. The Court explained that in family units
adult members frequently contribute, and the “mere fact that a [resident] pays a fee for
belonging to the unit does not transform the relationship unless it also appears that the



                                           33
profit motive is the basis for the relationship.”        Id. at 908-09. The Court also
determined that the establishment was not a transient one, and that residents remain for
substantial periods of time. Id. As such, the Court upheld the use of the property as
described.
              The Court’s decision in Albert is also instructive. In Albert, the property
owner filed a zoning application to operate a halfway house in a residentially-zoned
district. 854 A.2d at 402. The property owner sought to establish a “sober family-type
residential environment for females . . . who had completed in-patient rehabilitation
programs” for drug or alcohol abuse at other facilities. Id. The property was to
accommodate between 6 and 15 women, and the length of their stay would not be
limited, provided that the rules were followed. Id. However, the evidence showed that
the average stay was for a period between two to six months. Id. Moreover, the facility
would not provide treatment, but a supervisor would be present and would act as the
head of house, “much the same way as a parent does in a family with children.” Id. at
403. Meals were to be served “family style” and would be prepared by the members
of the group. Id. Residents would maintain the common areas in the residence, but
would be responsible to take care of their personal living space. Id. The residents were
to pay around $100.00 per day for the services, but the project was not intended to be
a “profit-making enterprise.” Id. The ordinance did not define “family.” Id.
              In Albert, the Court rejected the argument that there was a profit-driven
motive as a basis for the relationship because the purpose of the project was not a profit-
making enterprise, and that if excess profits were earned, they were to be donated. Id.
at 408. However, the Court explained that the transient nature of the residents was
unlike members of a traditional family. Id. at 409. It explained that “it is undeniable
that inherent in the concept of ‘family’ . . . is a ‘certain expectation of relative stability



                                             34
and permanence in the composition of the familial unit.’” Id. Specifically, the Court
concluded that “the composition of the group must be sufficiently stable and permanent
so as to not be fairly characterized as purely transient.” Id. at 410. In applying that
standard, the Court concluded that the residents will change on a “fairly regular basis,”
and that the purpose of the residence was to house residents only as long as necessary
to return them to their own families. Id. Our Supreme Court pointed out that the
average stay was expected to be two to six months, and accordingly, the residents could
turn over up to six times per year. Id. The Court concluded that that “level of instability
and transience is incompatible with the single-family concept.” Id.
               This Court’s decision in Hartman v. Zoning Hearing Board of Cumru
Township, 133 A.3d 806, 807 (Pa. Cmwlth. 2016), is also instructive.22 There, the

       22
         The Supreme Court in Slice of Life discussed the term “single housekeeping unit” at length.
The term is not used in the definition of “family” at issue in this case. However, many cases that the
Supreme Court interpreted in Slice of Life, including Albert and Miller, interpreted the term and those
cases are relevant to our disposition herein. The Supreme Court explained that a “‘[s]ingle
housekeeping unit’ is a phrase that is commonly used in the definition of ‘family’ in zoning
ordinances throughout the country.” Slice of Life, 207 A.3d at 889. The Court explained that the
phrase

               finds its roots in the beginnings of zoning once “the legitimacy of
               exclusive single-family districts was settled.” Early zoning ordinances,
               however, generally failed to define the term “family,” requiring the
               judiciary to provide its meaning. “[D]issatisfaction with reliance solely
               upon judicial interpretation for the definition of the term ‘family’
               became increasingly apparent,” prompting the drafters of zoning
               ordinances across the United States to include a definition within the
               ordinances themselves. Based on the use of the phrase “single
               housekeeping unit” by leading commentators on zoning, ordinances
               began to use that language to define the term “family.”

Slice of Life, 207 A.3d at 889 (citations omitted). The Court also pointed out that “[i]n defining
‘single housekeeping unit,’ courts adopted a definition that required the occupants of a home to live
and behave in a manner like that of a family in a character that is ‘permanent . . . and not transitory.’”
(Footnote continued on next page…)

                                                   35
property owner filed an application seeking to construct a single-family detached
dwelling in a residential district. Id. at 807. The purpose of the dwelling was to provide
care for the terminally ill in a “family-like environment.” Id. at 807-08. The property
was to house three terminally ill residents and four volunteers that would care for them.
Id. at 808. The house was to have three individual bedrooms, three bathrooms, a
common living room, a common kitchen, and a common dining area. Id. The
volunteers were to provide cooking, cleaning, and maintenance; however, the residents
would provide their own support services like nursing or health care. Id. The ordinance
defined “family” as

               a group of not more than four . . . persons unrelated by blood,
               marriage[,] or adoption, living together in a single dwelling
               and maintaining it as a functional common household. The
               term ‘family’ shall be deemed to include any domestic
               employees or gratuitous guests but shall not include any
               roomer, boarder, lodger[,] or persons residing in a group
               home.


Slice of Life, 207 A.3d at 900 (citation omitted). The Court pointed out that in Albert, it concluded
that the phrase “single housekeeping unit” was a term of art, widely used in zoning ordinances as the
“essential element” of what constituted a family for zoning purposes. Slice of Life, 207 A.3d at 890.
The Court explained that the phrase is a term understood to require that a group of individuals in a
single household must not only function as a family, but must be as stable and permanent “as not to
be fairly characterized as purely transient.” Slice of Life, 207 A.3d at 892 (citing Albert, 854 A.2d at
410) (emphasis omitted).
         Although the phrase is not used in the definition of family as defined in the Ordinance, Miller
and Albert have been applied to cases in which the definition of family at issue does not include the
phrase. See Hartman, 133 A.3d 806. Relatedly, the definition of family in Hartman is similar to the
definition of family relevant here. The definition of family in Hartman provided in relevant part, “a
group of not more than four . . . persons unrelated by blood, marriage[,] or adoption, living together
in a single dwelling and maintaining it as a functional common household.” 133 A.3d 808-09.
Similarly, the definition of family in the Ordinance provides that “[o]ne or more individuals who are
‘related’ to each other by blood, marriage[,] or adoption including persons receiving formal foster
care) or up to five unrelated individuals who maintain a common household with common cooking
facilities and certain rooms in common, and who live within one dwelling unit.” (Ordinance, §337-
12; R.R. at 40a.) Accordingly, we find these cases to be on point and instructive.


                                                  36
Id. at 808-09. Relying on Albert, this Court concluded that the proposed arrangement
was stable and permanent because the residents were to reside at the dwelling until
their death, and would not otherwise be required to leave. Id. at 809. We explained
that the proposed dwelling would have three bedrooms, one common kitchen, a dining
room, a living room, a laundry room, a foyer, an office, and a chapel; and all residents
would have access to these areas. Id. We also pointed out that all meals would be
made in the kitchen, and served to the residents who would eat them together, socialize
in the living room, and partake in religious services in the chapel. Id. Relying on
Miller, we concluded that the residents were to maintain the home as a functional
common household.       Id. at 809-10.    Finally, we rejected the argument that the
volunteers defeated the use of the property as a “family.” Id. at 810. We concluded
that the purpose of the volunteers was to create a family-like environment, and like a
family, the volunteers were to provide support and care. Id. We concluded that the
zoning hearing board did not err in concluding that the proposed use fit the definition
of single-family dwelling. Id.
             Turning to the instant case, like Albert and Hartman, the residents will
have their own bedrooms, will share all other living spaces, responsibilities, and
activities; and the residents are “expected to live together for a substantial period of
time or even permanently.” (Trial court op. at 2.) With regard to Cornerstone charging
residents for expenses, like Miller, the fact that Cornerstone will charge a fee also does
not transform its use.     Cornerstone maintains that it will charge “expenses as
necessary.” (R.R. at 14a.) The charging of expenses as necessary alone does not
indicate a profit motive, and paying a fee appears to be akin to adult family members
contributing to a household.




                                           37
             With regard to the time that individuals will spend living in residence, the
instant matter is distinguishable from Albert. Unlike Albert, Cornerstone explains that
the residents will remain on the Property permanently or for a substantial period of
time. Moreover, there is no indication that the residents will turn over on a regular
basis, or that the purpose of the residents’ stay on the Property is only as long as
necessary to get them on their feet. Contrarily, like the residents in Hartman and
Miller, Cornerstone’s application indicates that the residents here will not be required
to leave the premises after a certain period of time, but will be allowed to remain on
the Property for a substantial period of time or permanently.            With regard to
“oversight,” like Albert and Hartman, there is no indication in the record that the
oversight provided by Cornerstone will be anything more substantial than what the
head of a household provides in a traditional family, or that Cornerstone will provide
anything more than support or care.
             The plain text of the Ordinance supports this conclusion as well. It is clear
that the definition of family contemplates unrelated individuals living together.
Specifically, the definition of family states that a family can be “up to five unrelated
individuals who maintain a common household. . . .” (Ordinance, §337-12; R.R. at
40a.)   Moreover, the second part of the definition states that “[t]he foregoing
restrictions do not apply to persons with disabilities as defined in the Fair Housing
Act.” Id. (citations omitted). Thus, it is apparent that not only does the definition of
family contemplate five unrelated individuals living together, it also waives the
restrictions on the individuals that are handicapped under the Fair Housing Act.
Accordingly, we agree with Cornerstone that its proposed use fits the definition of a
single-family dwelling and may be used as such.




                                           38
      D. Whether the Findings of Fact are supported by Substantial Evidence

             Next, we examine whether the trial court’s findings are supported by
substantial evidence. The City argues that the record before the trial court, which
contained only Cornerstone’s application and notice of appeal letter, was insufficient
evidence for the trial court to make the required conclusions of law in Cornerstone’s
favor. The City argues that conclusions and allegations in Cornerstone’s application
are insufficient to prove an individual is handicapped under the Fair Housing Act, and
that actual evidence must be presented. Relatedly, the City takes issue with the fact
that Cornerstone failed to identify any specific person with an actual disability.
Furthermore, the City maintains that although Cornerstone asserts that individuals will
live on the Property for a substantial period or permanently, it has produced no
evidence to corroborate this assertion. The City also argues that the functional analysis
that is required by Miller cannot be performed without facts. It points out that in both
Miller and Slice of Life, evidence was presented. In sum, the City maintains that
Cornerstone had the burden below to provide sufficient evidence, and it failed to do so.
Cornerstone responds that, “the issue of ‘handicap’ is sometimes examined not only by
reference to the characteristics of the individuals in question, but also by reference to
the criteria for admission to the facility at issue.” (Cornerstone’s Br. at 16 (quoting
McKivitz, 769 F. Supp. 2d at 822 (emphasis in original)). In other words, an individual
can sometimes establish that he or she is handicapped within the meaning of the Fair
Housing Act simply by demonstrating that he or she resides in a facility that only
admits handicapped individuals.
             Despite the City’s concerns about the paucity of evidence in the instant
matter, the City recognizes that “the parties agreed [that] additional evidence was not
necessary to resolve this matter. [(]R.R. at 199a[,)] (Cornerstone’s Proposed Findings


                                           39
and Conclusions). It is true that there was such an agreement. . . .” (City’s Br. at 14
n.8.) See supra note 16.      Although the City’s concerns with regard to the lack of
evidence in this case is well taken, the City waived its argument that the evidence in
this case is insufficient. In Magyar v. Zoning Hearing Board of Lewis Township, the
applicants argued that the trial court erred in failing to obtain testimony from the
opposing party as to whether it had knowledge of facts relevant to that case. 885 A.2d
123, 128 (Pa. Cmwlth. 2005). We held that by failing to request the production of
additional evidence before the trial court, the applicant waived the argument on appeal.
Id. (citing Pa. R.A.P. 302(a)). We conclude similarly here. Because the City failed to
request the evidence it deemed necessary, and had the opportunity to obtain additional
evidence before the trial court, but specifically disclaimed the need for such, its present
argument to the contrary is waived. We also note that a party is “without standing to
complain of something which he himself was responsible for injecting into the case or,
at least, propagating.” Omek v. City of Pittsburgh, 126 A.2d 425, 428 (Pa. 1956). A
party cannot successfully complain of an error of the lower court for which he is
himself responsible or to which he has contributed. Huntzinger v. Wileman, 45 A.2d
7, 8 (Pa. 1946). See Zeman v. Borough of Canonsburg, 223 A.2d 728, 729-30 (Pa.
1966) (“A party may not remain silent and take his chances on a verdict and then, if it
is adverse, complain of mere inadequacy which could have been corrected.” (internal
quotation marks omitted)); see also United States v. Harris, 498 F.2d 1164, 1170 (3d
Cir. 1974) (“[The defendant] should have taken this course when he learned of the
errors, but failed to do so. A defendant may not sit idly by in the face of obvious error
and later take advantage of a situation which by his inaction he has helped to create.”
(internal quotation marks omitted)).




                                            40
                                    III.   Conclusion

             Based on the foregoing, we conclude that Cornerstone’s appeal from the
Zoning Officer to the Board was not premature, the trial court applied the correct
standard of review on remand, and the proposed use fits the definition of a single-
family dwelling. Accordingly, the order of the trial court is affirmed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                           41
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The City of Clairton, PA                :
                                        :
            v.                          :
                                        :
Zoning Hearing Board of the City of     :
Clairton, PA, and Cornerstone           :
Residence, Inc.                         :
                                        :
Cornerstone Residence, Inc.             :
                                        :    No. 1757 C.D. 2019
            v.                          :
                                        :
Zoning Hearing Board of the City of     :
Clairton, PA and George Glagola,        :
City of Clairton Zoning Officer         :
                                        :
Appeal of: City of Clairton, PA and     :
George Glagola                          :


                                      ORDER


            AND NOW, this 4th day of February, 2021, the October 29, 2019 order
of the Court of Common Pleas of Allegheny County is AFFIRMED.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge